                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

UNITED STATES OF AMERICA                          )
                                                  )
                        Plaintiff,                )
        v.                                        )
                                                  )                  No. 3:21-MJ-01094-DCP
MUNTANA GRAHAM                                    )
                                                  )
                       Defendant.                 )

                                            ORDER

         This case is before the Court on the United States’ Motion to Dismiss Complaint as to

Defendant Graham [Doc. 20], filed on August 10, 2021. See 28 U.S.C. § 636(b). The undersigned

signed a criminal complaint [Doc. 1] and issued an arrest warrant for Muntana Graham on July 9,

2021.        Defendant Graham appeared before the undersigned on July 9, 2021, for an initial

appearance in the Eastern District of Tennessee. The Government now asks the Court to dismiss

the criminal complaint without prejudice, pursuant to Federal Rule of Criminal Procedure 48(a).

[Doc.20].

         Rule 48(a) of the Federal Rules of Criminal Procedure allows the government, with leave

of the Court, “to dismiss an indictment, information, or complaint”, so long as such “request for

dismissal is not during trial without defendant’s consent.” See Fed. R. Crim P. 48(a). Defendant

Graham is not the subject of an indictment and the request is not during trial without defendant’s

consent. Accordingly, the Court finds the Motion is well-taken, and it [Doc. 20] is GRANTED.

         The Court ORDERS as follows:

                   (1) The Government’s Motion to Dismiss Complaint as to
                       Defendant Graham [Doc. 20] is GRANTED;




 Case 3:21-mj-01094-DCP Document 21 Filed 08/10/21 Page 1 of 2 PageID #: 35
                (2) The criminal complaint against Defendant Graham [Doc. 1] is
                    DISMISSED, 1 without prejudice to refile;

                (3) The Court ORDERS that Defendant Muntana Graham be
                    RELEASED from federal custody this 10th day of August,
                    2021; and

                (4) The Clerk of the Court is DIRECTED to provide a copy of this
                    Order to the United States Marshals Service.

         IT IS SO ORDERED.

                                                    ENTER:

                                                    __________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




1
    The Court does not dismiss the Criminal Complaint as to Defendant Kevin Rodas.


    Case 3:21-mj-01094-DCP Document 21 Filed 08/10/21 Page 2 of 2 PageID #: 36
